Citation Nr: 1810192	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO. 12-08 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to September 17, 2017, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1992 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

This matter was most recently before the Board in July 2017, and remanded for additional development. In a December 2017 rating decision, the RO granted 10 percent evaluation for the Veteran's bilateral hearing loss disability effective September 17, 2017. Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Prior to September 17, 2017, the Veteran's bilateral hearing loss is assigned no worse than a Level I hearing in the left ear, and he has no worse than Level III hearing in the right ear. 

2. Since September 17, 2017, the Veteran's bilateral hearing loss is assigned no worse than a Level IV hearing in the left ear, and right ear.


CONCLUSIONS OF LAW

1. Prior to September 17, 2017, the criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).
2. Since September 17, 2017, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to September 17, 2017, the Veteran's service-connected bilateral ear hearing loss was assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. After September 17, 2017, the Veteran's bilateral hearing loss disability is evaluated as 10 percent disabling. The Veteran contends that his bilateral hearing loss should receive a compensable rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

Turning to the evidence of record, the Veteran was afforded a VA audiological examination in September 2010. The Veteran reported to the examiner that diagnosed with hearing loss and tinnitus 17 years earlier and that he was exposed to hazardous noise while in service. The Veteran further reported that his current symptoms are constant bilateral humming in his ears that frequently increase in loudness. He also has difficulty hearing the radio and the men in his work environment as a firefighter and often has to ask people to repeat themselves or speak louder. The Veteran has to turn the telephone volume up, and he is often told he watches television with the volume too loud. 

On audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
35
50
LEFT
15
15
15
40
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.

Pure tone threshold levels averaged 25 in the right ear and 25 in the left ear. Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in both the right and left ears. These categories correspond with a noncompensable disability rating under Table VII.

The Veteran testified at a Board hearing in March 2016. During the hearing the stated that he has ringing in his ears and it is hard to hear when there are other conversations going on or other background noise. The Veteran stated that this has cost him to leave his job as a firefighter because he could no longer properly hear the radio transmissions which became a safety issue. The Veteran worked for an electric company and had difficulty communicating with superiors due to his hearing disability. The Veteran has adapted to his hearing disability by reading lips, but when conversations are on the telephone he is unable to compensate. Although, the Veteran has notified his immediate supervisor of his hearing loss disability, he has concerns about notifying management above his immediate supervisor about his disability because they may terminate him. The Veteran stated that this is also why he has not sought assistance with hearing aids, because he is trying to avoid notifying his supervisors.

In April 2016, the Veteran submitted a letter from a North Carolina Hearing Aid Specialist who performed an audiological test on the Veteran. The letter provided a puretone threshold average for three frequencies of 47 decibels in the right ear and 43 decibels in the left ear. The letter also provided results for amplified word recognition, which resulted in 72 percent for the Veteran's right ear and 64 percent for his left ear.

In the July 2017, the Board remanded the case in effort to obtain clarification of the private audiological test results. Pursuant to the Board's remand, the RO contacted the author of the April 2016 letter and learned that the test was not completed by a licensed audiologist, and that the Maryland CNC word recognition test was not used during the April examination. 

The Veteran was afforded a VA audiological examination in September 2017. The Veteran reported to the examiner that he has difficulty hearing in noisy environments, and group situations. The Veteran reported that he is able to hear but not clearly. The Veteran further reported that he was previously diagnosed with permanent hearing loss and hearing aids have been recommended in the past, but he has never worn them. The examiner noted that the Veteran was exposed to sirens as a firefighter, but he used hearing protection.

On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
60
65
LEFT
20
25
30
60
55

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 68 percent in the left ear.

Pure tone threshold levels averaged 45 in the right ear and 42 in the left ear. Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category IV hearing loss in both the right and left ears. These categories correspond with a 10 percent disability rating under Table VII.

The medical evidence of record, as detailed above, does not demonstrate the Veteran's hearing loss warrants the assignment of a rating in excess of 0 percent prior September 17, 2017, or in excess of 10 percent from September 17, 2017.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss. Thun v. Peake, 22 Vet. App. 111, 115 (2008). VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss. Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Veteran's hearing loss disability has manifested in difficulty hearing or understanding speech and has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing. Doucette v. Shulkin, 28 Vet. App. 366 (2017). With regard to functional impairment due to ringing in his ears, that is a symptom associated with tinnitus under DC 6260, for which service connection is in effect and the Veteran is receiving compensation.  

The Board acknowledges that the Veteran submitted a private audiological test from April 2016. However, that test cannot be accepted as the test does not meet VA's minimum requirements. 38 C.F.R. § 4.85(a) requires hearing examinations to be completed by a state-licensed audiologist and must include a Maryland CNC controlled speech discrimination test. The RO confirmed in August 2017, that the April 2016 private audiological test was not completed by a state-licensed audiologist and the examination did not include the required Maryland CNC controlled speech discrimination test.

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss. However, the audiometric examination results, as compared to the rating criteria, do not warrant an initial compensable rating prior to September 17, 2017, and in excess of 10 percent thereafter, for the Veteran's service-connected bilateral hearing loss. Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to September 17, 2017, and in excess of 10 percent thereafter, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


